--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT TO
SECURITIES PURCHASE AGREEMENT AND DEBENTURE

THIS AMENDMENT TO SECURITIES PURCHASE AGREEMENT (the “Amendment”) is entered
into as of the 2nd day of June, 2011, by and between MabCure, Inc., a Nevada
corporation, ("Company"), and Centurion Private Equity, LLC, a Georgia Limited
Liability Company (“Buyer”).

WHEREAS, the Company and the Buyer entered into a Securities Purchase Agreement
dated as of January 18, 2011 (the “Agreement”); and

WHEREAS, pursuant to the Agreement, the Buyer purchased and the Company issued
and sold in a private offering a $100,000 senior secured convertible debenture
(the “Debenture”) which was attached to the Agreement as Exhibit A; and

WHEREAS, the Company and the Buyer wish to amend the terms of the Agreement and
the Debenture to fix the conversion price of the Debenture in accordance with
the terms and conditions set forth herein;

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

Definitions.

All capitalized terms used in this Amendment and not otherwise defined herein
shall have the meanings ascribed to such terms in the Agreement.

2.

Conversion Price of the Debenture.

Section 3(b) of the Debenture is hereby deleted and replaced in its entirety
with the following amended sub-Section (b):

“(b) Conversion Price. The "Conversion Price" shall equal $0.165 (subject to
equitable adjustments for stock splits, stock dividends or rights offerings by
the Company relating to the Company's securities or the securities of any
Subsidiary of the Company, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events).”

3.

Miscellaneous.

3.1          Each of the parties hereto shall perform such further acts and
execute such further documents as may reasonably be necessary to carry out and
give full effect to the provisions of this Amendment and the intentions of the
parties as reflected thereby.

3.2          Except as otherwise expressly limited herein, the provisions hereof
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors, and administrators of the parties hereto.

--------------------------------------------------------------------------------

3.3          Except as specifically amended by this Amendment, the Agreement
shall remain in full force and effect. In the event of any inconsistency or
conflict between the Agreement and this Amendment, the terms and conditions of
this Amendment shall govern and control. This Amendment, along with the
Agreement, constitute the full and entire understanding and agreement between
the parties with regard to the subject matters hereof and thereof and supersede
any prior agreement, understanding, or contract, written or oral, with respect
to the subject matter hereof and thereof.

3.4          No delay or omission to exercise any right, power, or remedy
accruing to any party upon any breach or default under this Amendment, shall be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. All remedies, either under this Amendment or by law or otherwise
afforded to any of the parties, shall be cumulative and not alternative.

3.5          If any provision of this Amendment is held by a court of competent
jurisdiction to be unenforceable under applicable law, then such provision shall
be excluded from this Amendment and the remainder of this Amendment shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; provided, however, that in such event this Amendment
shall be interpreted so as to give effect, to the greatest extent consistent
with and permitted by applicable law, to the meaning and intention of the
excluded provision as determined by such court of competent jurisdiction.

3.6          This Amendment may be executed in counterparts, each of which when
executed and delivered shall be deemed to be an original, and all of which when
taken together shall constitute but one and the same instrument

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

The Company   The Buyer                 MabCure
Inc.                                             Centurion Private Equity,
LLC                        Name: /s/Amnon Gonenne                 Name: /s/Eric
S. Swartz                             Title:
CEO                                            Title:
Manager                                           Date: June 6,
2011                              Date: June 2, 2011                           

2

--------------------------------------------------------------------------------